DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Chana L. Stein  on Dec. 29, 2021.
The application has been amended as follows:
10. (Canceled)
11. (Canceled)
12. (Canceled)

13. (Canceled)

14. (Canceled)

15. (Canceled)

.

                        a receiver, located at a data repository, operable to receive a plurality of data files, said data files comprising unstructured data;
                        a transmitter, located at the data repository, operable to transmit a copy of the plurality of files to an edge node, said edge node being a single system within a data lake that receives files and transfers files, said data lake external to the data repository, said data lake being a single system storage location for storage of raw enterprise data, semi-structured enterprise data, structured enterprise data and binary data;
                        a tabulator, located at the data repository, operable to tabulate a copy of the plurality of data files;
                        the transmitter, located at the data repository further operable to transmit the tabulated copy of the plurality of data files to a database within the data repository;
                        a second transmitter, located at the database within the data repository, operable to transmit the tabulated copy of the plurality of data files to a stage table, said stage table being a system within the data lake in which unstructured files are initially structured into structured files;
                        a third transmitter, located at the edge node within the data lake, operable to transmit the copy of the plurality of files from the edge node to the stage table; [[and]]
                        a processor, located at the stage table, operable to:
                                    identify unstructured data within the stage table;

                                    identify and remove duplicate data from stage table: and
                        a memory operable to store the stage table.


                                              REASONS FOR ALLOWANCE

1.	Claims 1-9, 16-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 10/29/2021 regarding claims 1-9, 16-20 have been considered and are persuasive.  The prior art does not disclose ”transferring the data files, comprising the unstructured data, from the first location within the data repository, to an edge node, said edge node being a single system within a data lake that receives files and transfers files, said data lake being a single system storage location for storage al raw enterprise data, semi-structured enterprise data, structured enterprise data and binary date: transferring the structured tables from the database within the data repository to a stage table, said stage table being a system within the data lake in which unstructured files are Initially structured into structured tables: tabulating the data files, comprising the unstructured data, into structured tables at the edge node within the data lake: and transferring the structured data from the edge node to the stage table within the data lake”, as required by claim 1 and a similar to the limitations of claim 16.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 30, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153